FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated August 2, 2007 BIOMIRA INC. (Translation of registrant’s name into English) Edmonton Research Park 2011-94 Street, Edmonton, Alberta Canada T6N1H1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x (for past years ending in calendar year 1996) Form 40-F x (commencing in calendar year 1997) Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On August 2, 2007, Biomira Inc. issued a press release announcing its second quarter financial results for the period ended June 30, 2007.The press release was filed with the System for Electronic Document Analysis and Retrieval in Canada and is attached to this report. 2 TABLE OF CONTENTS Item Page Press Release of the Company dated August 2, 2007 4 Signature 8 3 BIOMIRA ANNOUNCES SECOND QUARTER 2 EDMONTON, ALBERTA, CANADA - August 2, 2007 - Biomira Inc. (“Biomira” or the “Company”) (NASDAQ:BIOM) (TSX:BRA) today reporteda consolidated net loss from operations of $6.3 million or $0.05 per basic and diluted share for the three months ended June 30, 2006, compared to $4.0 million or $0.04 per basic and diluted share for the same period in 2006. Revenue was $0.7 million for the 2007 second quarter, compared with $1.2 million for the year earlier quarter. Total operating expenses were $7.0 million for the quarter ended June 30, 2007, compared with $5.4 million for the same quarter in 2006. All results are in Canadian dollars. The increase in net loss of $2.3 million primarily resulted from lower revenues of $0.5 million and increased operating expenses of $1.6 million.The lower revenues resulted from reduced contract research and development funding as a result of transitioning the responsibility for the clinical development and regulatory activities for Stimuvax® to Merck KGaA of Darmstadt, Germany (“Merck KGaA”) during 2006.The increase in operating expenses primarily resulted from higher research and development expenses and increased amortization expense related to the Company’s acquisition of ProlX Pharmaceuticals Corporation in October 2006. Financial results for the six months ended June 30, 2006 reflect a consolidated net loss from operations of $11.6 million or $0.10 per basic and diluted share compared to $9.8 million or $0.11 per basic and diluted share for the same period in 2006. As at June 30, 2007, cash and cash equivalents and short-term investments were $21.9 million compared to $33.0 million at the end of 2006, a decrease of $11.1 million.Major contributors to the net change included $9.8 million used in operations, $0.5 million used in payment of accrued business acquisition and share issuance costs, and $0.6 million used in the purchase of capital and intangible assets.Included in cash used in operations is an increase in inventory of $3.1 millionrelated to Stimuvax manufacturing activities, which resumed in the first quarter of 2007 as a result of the commencement of the Merck KGaA-led phase 3 trial of Stimuvax in non-small cell lung cancer. About Biomira Biomira is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Biomira's goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients. 4 Forward-Looking Statements In order to provide our investors with an understanding of our current results and future prospects, this release may contain statements that are forward looking.These forward-looking statements represent Biomira’s intentions, plans, expectations and beliefs and are based on our experience and our assessment of historical and future trends and the application of key assumptions relating to future events and circumstances. Forward-looking statements involve risks and uncertainties related to our business and the general economic environment, many beyond our control. These risks, uncertainties and other factors could cause our actual results to differ materially from those projected in forward-looking statements, including those predicting adequacy of financing and reserves on hand; currency exchange rate fluctuations; changes in general accounting policies; and general economic factors.Although we believe that any forward-looking statements that may be contained herein are reasonable, we can give no assurance that our expectations are correct.All forward-looking statements are expressly qualified in their entirety by this cautionary statement. For a detailed description of our risks and uncertainties, you are encouraged to review the official corporate documents filed with the securities regulators in Canada and the United States, including the risk factors described in our 2006 Annual Report. Additional Information Additional information relating to Biomira, including a copy of our Annual Information Form, Form 40-F and Proxy Circular, can be found on SEDAR at www.sedar.com and U.S. EDGAR at www.sec.gov. Investor and Media Relations Contact: Stephanie Seiler, Ph.D. Gemini BioProjects LLC 206-713-0124 ir@biomira.com BIOMIRA INC.2011 - 94 St. Edmonton, AB, CanadaT6N 1H1 Tel:(780) 450-3761Fax:(780) 463-0871 http://www.biomira.com 5 Biomira Inc. Consolidated Statements of Operations (expressed in thousands of Canadian dollars, except share and per share amounts) (unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 REVENUE Contract research and development $ 533 $ 1,020 $ 649 $ 1,344 Licensing revenue from collaborative agreements 117 51 191 106 Licensing, royalties, and other revenue 13 85 24 86 663 1,156 864 1,536 EXPENSES Research and development 3,699 2,972 6,688 6,928 General and administrative 2,438 2,134 4,681 4,264 Marketing and business development 21 149 581 367 Amortization 857 97 1,719 203 7,015 5,352 13,669 11,762 OPERATING LOSS (6,352 ) (4,196 ) (12,805 ) (10,226 ) Investment and other (loss) income (357 ) 187 1 424 Interest expense - - (1 ) (7 ) LOSS BEFORE INCOME TAXES (6,709 ) (4,009 ) (12,805 ) (9,809 ) INCOME TAX RECOVERY: Future 456 - 1,193 - NET LOSS $ (6,253 ) $ (4,009 ) $ (11,612 ) $ (9,809 ) BASIC AND DILUTED LOSS PER SHARE $ (0.05 ) $ (0.04 ) $ (0.10 ) $ (0.11 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 116,915,338 89,388,932 116,915,338 87,636,606 6 Biomira Inc. Consolidated Balance Sheets Data (expressed in thousands) (unaudited) June 30 2007 December 31 2006 Cash and short-term investments $ 21,875 $ 33,037 Inventory $ 4,427 $ 1,287 Total assets $ 69,392 $ 79,099 Deferred revenue (current and non-current) $ 3,770 $ 1,036 Total long-term liabilities $ 14,606 $ 13,378 Shareholders equity $ 50,753 $ 61,417 Common shares outstanding 116,915 116,915 (CAD $1.00 USD $0.94) 7 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIOMIRA INC. (Registrant) Date: August 2, 2007 By: /s/ Edward A. Taylor Edward A. Taylor, CGA Vice President, Finance & Administration and Chief Financial Officer 8
